Citation Nr: 1639583	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-08 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veteran's Law Judge in August 2015 and a copy of that transcript is of record.  

In an October 2015 decision, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus for further development.  

In an April 2016 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus.  As this is considered a full grant of the benefits sought on appeal, the issue is no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the previous Board decision, the Veteran's April 1965 enlistment report of medical examination shows that the Veteran's pure tone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows;


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
5 (15)
-5 (5)
5 (15)
30 (35)
LEFT
10 (25)
5 (15)
5 (15)
0 (10)
5 (10)

As such, some of the Veteran's thresholds at entrance were noted as elevated under Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, since the October 2015 Board decision, the Court has explained that if the degree of hearing loss noted on entrance medical examinations does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  

In this case, while the Veteran had elevated threshold readings on entrance, the degree of hearing loss noted on the entrance medical examination does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385.  Therefore, the presumption of soundness attaches and the applicable framework requires the government to rebut the presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this regards, in an April 2016 addendum opinion, a VA examiner noted that mild high frequency pre-existing hearing loss was documented on the April 1965 examination.  The examiner noted that the audiogram dated January 1968, after separation, revealed no significant changes since the 1965 test.  The examiner concluded that hearing loss was not caused by military noise exposure.  The examiner explained that the literature did not support delayed onset hearing loss from noise exposure.  The Board finds that the July 2016 VA opinion does not meet the stringent standards necessary to rebut the presumption of soundness as set forth in the regulations.  The July 2016 VA examiner also did not address all of the questions posed by the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, an additional remand is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent evidence.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Return the claims file, to include a copy of this remand and any and all newly acquired VA medical records, to the April 2016 VA examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(i) Is there clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed his military service?

(ii) If so, is there clear and unmistakable evidence that the pre-existing hearing loss did not undergo an increase in the underlying pathology during service? 
(iii) If there was an increase in the severity of the Veteran's hearing loss, was such increase clearly and unmistakably due to the natural progress of the disease?

(iv) If there is no clear and unmistakable evidence that bilateral hearing loss pre-existed service, then is at least as likely as not that the disorder is directly related to service, including the Veteran's in-service inner-ear pressure exposure and any/all military noise exposure?

In providing the foregoing opinions, the examiner should specifically address the Veteran's 1965 entrance audiometric examination, and the 1968 separation audiometric examination, all of which appear to show some degree of right and/or left ear hearing loss, as well as the Veteran's current audiometric results and their relation to the Veteran's inner-ear pressure exposure experienced during his in-service HALO and SCUBA exercises.  The Board notes that the Veteran served on active duty from April 1965 to March 1968.  

Any opinions expressed must be accompanied by a complete rationale.

3. After completion of the above, the RO/AMC must readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




